KEARSE, Circuit Judge,
dissenting:
Though I think this case presents difficult practical and conceptual questions, and although I would modify the district court’s injunction for the sake of clarity and enforceability, I respectfully dissent from the majority’s decision to vacate the district court’s preliminary injunction prohibiting defendants (collectively the “Police Department” or “Department”) from barring plaintiffs from using the sidewalk in front of St. Patrick’s Cathedral for a demonstration during the “Gay Pride March” scheduled for June 30, 1985.
The standard in this Circuit for the issuance of a preliminary injunction requires the moving party to establish (1) irrepara*695ble harm and (2) either (a) a likelihood of success on the merits, or (b) a sufficiently serious ground for litigation and a balance of hardships tipping decidedly in its favor. E. g., Sperry International Trade, Inc. v. Government of Israel, 670 F.2d 8, 11 (2d Cir.1982); Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc., 596 F.2d 70, 72 (2d Cir.1979) (per curiam). The ultimate question on appellate review of a district court’s issuance of a preliminary injunction is whether, in light of the applicable standard, the court has abused its discretion. Doran v. Salem Inn, Inc., 422 U.S. 922, 931-32, 95 S.Ct. 2561, 2567-2568, 45 L.Ed.2d 648 (1975); Dallas Cowboys Cheerleaders, Inc. v. Pussycat Cinema, Ltd., 604 F,2d 200, 206 (2d Cir.1979). Such an abuse of discretion may take the form of an erroneous view of the law, or error in findings of fact, or error in the form of the injunction. E.g., Coca-Cola Co. v. Tropicana Products, Inc., 690 F.2d 312, 315 (2d Cir.1982).
Since “[t]he loss of First Amendment freedoms, for even minimal periods of time, unquestionably constitutes irreparable injury,” Elrod v. Burns, 427 U.S. 347, 373, 96 S.Ct. 2673, 2689, 49 L.Ed.2d 547 (1976); see also m Theatre Corp. v. Murphy, 499 F.2d 1155, 1160 (2d Cir.1974), the sole question on this appeal, apart from the form of the injunction, is whether the district court erred in ruling that plaintiffs had shown a likelihood of success on the merits of their claim.
A. The Merits of the First Amendment Claim
The claim of the plaintiffs, who are Catholic homosexuals, is that the sidewalk in front of St. Patrick’s Cathedral is a public forum that is uniquely suited to the message they wish to convey, which is that notwithstanding the disapproval of their homosexuality by the Catholic Archdiocese of New York, they wish to remain within the mainstream of Catholicism; that they have a First Amendment right to use that forum to express this message; and that the Department’s plan to deny them access to that forum by barring virtually all speech from the sidewalk during the March abridges that right. Since there can be little doubt that the sidewalk in front of St. Patrick’s is a “quintessential public forum[ ],” Perry Education Association v. Perry Local Educators’ Association, 460 U.S. 37, 45, 103 S.Ct. 948, 954, 74 L.Ed.2d 794 (1983); accord United States v Grace, 461 U.S. 171, 177, 103 S.Ct. 1702, 1706, 75 L.Ed.2d 736 (1983); Carey v. Brown, 447 U.S. 455, 460, 100 S.Ct. 2286, 2289, 65 L.Ed.2d 263 (1980); Hudgens v. NLRB, 424 U.S. 507, 515, 96 S.Ct. 1029, 1034, 47 L.Ed.2d 196 (1976), the focus must be on whether the Department’s special plan to close that forum to plaintiffs’ group during the March was a valid “time, place, and manner” regulation, i.e., one that was “justified without reference to the content of the regulated speech, that ... [was] narrowly tailored to serve a significant governmental interest, and that ... le[ft] open ample alternative channels of communication of the information.” Clark v. Community for Creative Non-Violence, — U.S. -, 104 S.Ct. 3065, 3069, 82 L.Ed.2d 221 (1984); accord United States v. Grace, 461 U.S. at 177, 103 S.Ct. at 1706; Perry Education Association v. Perry Local Educators’ Association, 460 U.S. at 45, 103 S.Ct. at 954.
The Police Department’s response to plaintiffs’ current request to use the Cathedral sidewalk in a parade-long ceremony was, as it was in 1983 and 1984, to prohibit their use of the sidewalk entirely except to permit the parade to pause when it reaches St. Patrick’s for a 15-minute ceremony in the street, and to permit one or two members of plaintiffs’ group to enter the Cathedral sidewalk to lay there a symbolic wreath. The Department would also permit plaintiffs to conduct a parade-long ceremony on a side street across from the Cathedral. The Department’s view is that any greater use by plaintiffs of the sidewalk in front of St. Patrick’s would unreasonably increase the risk of violence.
*696The risk of violence comes not from the plaintiffs, as defendants concede, but from groups hostile to plaintiffs.1 However, the implementation of but two of the Department’s usual policies should suffice to minimize the risk of violence without any need to bar plaintiffs from the Cathedral sidewalk. First, the Department’s general policy is to separate mutually antagonistic demonstrations by the distance of at least one city block and to keep such demonstrations out of sight and hearing of each other. Second, its policy is to prohibit hostile demonstrations from occupying the sidewalk directly adjacent to a parade possessing an official permit.2 Implementation of these policies would appear to provide the safeguards normally established by the Department even if plaintiffs’ group were to occupy the sidewalk in front of St. Patrick’s.
It is clear from the record, and counsel for the Department conceded at oral argument of this appeal, that if it were not for the threats of certain anti-gay Catholic groups, plaintiffs’ group would be permitted to use the Cathedral sidewalk. Further, according to a Department official, the Catholic anti-gay groups would be perfectly satisfied with the Department plan to bar everyone from the Cathedral sidewalk since their primary goal is to prevent plaintiffs’ group from occupying that location. The latter fact confirms plaintiffs’ contention that the Cathedral sidewalk is a forum of especial symbolic significance for their message.
Given these facts, it becomes clear that the only reason the Department seeks to bar plaintiffs’ group from the Cathedral sidewalk is because of the threats of the anti-gay groups. This response by the Department, in lieu of reliance on its more usual policy of providing a one-block buffer zone from whatever the site of plaintiffs’ demonstration may be, plainly has given the Catholic anti-gay groups a classic “heckler’s veto.” Such a veto has consistently been rejected by the courts as a valid basis for restricting the exercise of free speech in a traditional public forum, see, e.g., Coates v. City of Cincinnati, 402 U.S. 611, 615-16, 91 S.Ct. 1686, 1689, 29 L.Ed.2d 214 (1971); Bachellar v. Maryland, 397 U.S. 564, 567, 90 S.Ct. 1312, 1314, 25 L.Ed.2d 570 (1970); Gregory v. Chicago, 394 U.S. 111, 117, 89 S.Ct. 946, 949, 22 L.Ed.2d 134 (1969); Terminiello v. City of Chicago, 337 U.S. 1, 4-5, 69 S.Ct. 894, 895-896, 22 L.Ed.2d 134 (1949); Wiegand v. Seaver, 504 F.2d 303, 306 (5th Cir.1974), cert. denied, 421 U.S. 924, 95 S.Ct. 1650, 44 L.Ed.2d 83 (1975); Beckerman v. City of Tupelo, 664 F.2d 502, 509-10 (5th Cir.1981); Collins v. Chicago Park District, 460 F.2d 746, 754-55 (7th Cir.1972), and was, in my view, properly rejected by the district court here.
The Department argues that allowing plaintiffs to use the sidewalk while denying such use to the anti-gay eounterdemonstra-tors would impair the content-neutrality of its policies. I view this invocation of First Amendment doctrine in order to bar virtually all expression from an area in which at *697least one group’s speech would otherwise be fully permitted under the Department’s usual policies as an untoward ironic twist. The essence of the Amendment is to promote speech rather than to inhibit it. The Department’s argument suggests that whenever two groups seek to speak in the same public place at the same time, if both cannot be simultaneously accommodated both should be prohibited from speaking. The notion of content-neutrality mandated by the First Amendment surely does not lead to such a result. Rather, that principle requires that when there are more individuals or groups seeking to use a public forum than can safely be accommodated, the state must select from among them on a basis other than its evaluation of the view that each seeks to express. Here, the Department refused to make any selection at all, whether through the application of its usual policies or otherwise, and, by a misguided invocation of content-neutrality, it seeks unnecessarily to restrict the speech of all.
I do not view the Supreme Court’s language in Clark v. Community for Creative Non-Violence, 104 S.Ct. at 3072, as requiring substantial deference to the view of the Police Department in this matter. In Clark, the Court intimated that the judiciary should not second-guess the Park Service’s balancing of interests which led to its policy of restricting overnight camping in the parks to designated areas. The regulation there at issue particularized a longstanding policy of the Park Service that was directed primarily at the regulation of camping, not of expression. See 36 C.F.R. § 50.27(a) (1984); 24 Fed.Reg. 11,014 (1959). In the present case, the challenged plan was one designed directly to regulate freedom of expression, and I think the district court was required to evaluate that response within the traditional analytical framework.
As to the Department’s concerns for protecting the safety of participants in the parade and other members of the public, which of course are conceptually legitimate, the district court found that the Department had overstated the danger of a confrontation in the event plaintiffs’ group were permitted to occupy the Cathedral sidewalk. I see no basis in the record to hold this finding clearly erroneous; and even if the “independent appellant review” standard suggested in Bose Corp. v. Consumers Union of United States, 466 U.S. 485, 104 S.Ct. 1949, 1967, 80 L.Ed.2d 502 (1984), were to apply, I would not consider the district court’s finding erroneous. The record shows that a Gay Pride March has been held each year since 1970; plaintiffs’ group, Dignity of New York, has conducted a special service in front of St. Patrick’s each year since at least 1976; prior to 1983, Dignity’s special service was conducted on the steps and sidewalk in front of St. Patrick’s throughout the parade; in 1981, there were two isolated instances of violence, each instigated by and involving a single anti-gay individual; in the following year, plaintiffs’ group conducted the same type of parade-long ceremony as it had in 1981 on the Cathedral steps and sidewalk, and there were no incidents. In recent years the Department has annually predicted that there would be massive violent confrontations between gays and anti-gays in the area around St. Patrick’s during the March; but except for the two minor incidents in 1981, there has been no violence attendant upon the March or plaintiffs’ special proceedings.
In light of this record, and in light of the Department’s standard policy of maintaining a one-block buffer zone between mutually antagonistic demonstrations, I would not upset the district court’s finding that the Department’s concern for safety was not sufficiently particularized and well-grounded in fact to justify its blanket ban of plaintiffs from the Cathedral sidewalk. I conclude that the district court applied the correct legal principles, that its findings of fact were not erroneous, and that the granting of injunctive relief in plaintiffs’ favor was not an abuse of discretion.
*698B. The Form, of the Injunction
Notwithstanding my agreement with the district court that an injunction permitting plaintiffs to occupy the Cathedral sidewalk is appropriate, I believe the injunction as entered is not sufficiently “specific in terms,” Fed.R.Civ.P. 65(d). While often it may suffice to order a party to proceed in a “reasonable” manner, it appears to me that the inflexible position taken by the Department forecloses such an approach here.
The Department adheres to the position that it is unreasonable to permit more than one or two members of plaintiffs’ group to enter the Cathedral sidewalk. If, in the face of that adherence, the court orders only that plaintiffs be permitted to enter that area in “reasonable” numbers, the Department may arguably proceed on the basis that its view of what is reasonable has not been rejected by the court. This would make it difficult on June 30 for plaintiffs to show on-the-scene officials an order requiring that more than one or two of them be allowed on the sidewalk, and difficult thereafter to obtain judicial enforcement of the court’s order in the event those officials are unpersuaded on June 30.
At the hearing below, the court appeared to reject the Department’s position that one or two constituted the largest number of plaintiffs’ group that could reasonably be permitted on the Cathedral sidewalk, and appeared to indicate that it considered plaintiffs’ proposed 100 to be reasonable. While it is difficult to quantify precisely what is “reasonable,” it appears to me that, in the face of the Department’s adamant refusal to exercise any discretion as to what number greater than one or two may be reasonable, the court should, for the protection of both sides, specify a number.
Accordingly, I would be inclined to construe the district court’s use of the term “reasonable” as meaning approximately 100, and would direct (1) that the injunction be thus clarified, or (2) that the district court clarify the injunction by inserting in it such other number as that court considers more appropriate.

. This factor distinguishes the present case from Concerned Jewish Youth v. McGuire, 621 F.2d 471, 473 (2d Cir.1980), where this Court upheld a Department policy of restricting those who sought to demonstrate in front of the Russian Mission to a "bullpen” more than 100 feet from the Mission’s entrance. There, it was the demonstrators themselves who posed the threat of violence, which threat was inherent in their proximity to the Mission. Here, by contrast, any threat of violence comes not from plaintiffs but from the anti-gay counterdemonstrators.


. The majority states this second policy as prohibiting all demonstrations from occupying a sidewalk directly adjacent to a parade. I find no support for this in the record. Not only were plaintiffs themselves permitted to conduct such a demonstration on the steps and sidewalk in front of St. Patrick’s in conjunction with the March prior to 1983, but Catholic leaders and their invited guests, sometimes numbering several hundred, are consistently permitted to occupy the sidewalk in front of the Cathedral and to greet dignitaries passing in the line of march during, for example, the St. Patrick’s Day Parade, the Puerto Rican Day Parade, and the Columbus Day Parade. Further, as discussed infra, the Department has conceded that if there were no threat of hostile counterdemonstra-tions, plaintiffs' use of the sidewalk in front of the Cathedral would be permitted.